Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered November 6, 1987, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him to concurrent terms of 5 to 15 years in prison, unanimously affirmed.
The defendant was arrested as a result of a "buy-and-bust” operation. The "prerecorded buy money” was recovered from the defendant’s person, together with 44 vials of crack cocaine from a pouch defendant dropped as the arresting officer approached him.
It was not an improper delegation of a judicial function for the trial court to direct a court officer to inform the jury that a recess would be longer than anticipated, since the court had previously instructed the jury not to discuss the case amongst themselves when the recess was first taken. (Compare, People v Hernandez, 157 AD2d 472.) The sentence was not excessive in light of the amount of cocaine recovered from this defendant; defendant’s status as an illegal alien, subject to deportation upon serving his sentence, does not warrant a reduction in sentence. Concur—Murphy, P. J., Sullivan, Milonas and Smith, JJ.